Citation Nr: 1034659	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-18 079	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1979 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the Veteran submitted additional evidence 
in support of his claim without waiving agency of original 
jurisdiction consideration, in light of the decision below the 
Board finds he is not prejudiced by an appellate review based 
upon the available record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Obstructive sleep apnea is shown by persuasive medical 
evidence to have been manifest during active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a letter from 
the RO dated in December 2006.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman has held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the December 2006 RO letter.  The 
notice requirements pertinent to the issue on appeal have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  The available records 
include service treatment records, VA treatment and examination 
reports, private treatment records and medical opinions, and 
statements in support of the claim.  The Board finds that further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the appellant.



Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, the available service treatment records do not 
demonstrate complaint, treatment, or diagnosis of sleep apnea.  
Private medical records dated in May 2003, approximately a year 
and a half after his retirement from active service, show the 
Veteran sought treatment with concerns including sleep apnea.  It 
was noted that his spouse reported he snored loudly and that he 
would sometimes stop breathing for 45 to 60 seconds at a time.  
The diagnoses included symptoms suggestive of sleep apnea.  A 
June 2004 report noted a long-term history of snoring with more 
recent complaints by his spouse and feelings of being poorly 
rested in the mornings.  The diagnosis was snoring and symptoms 
of obstructive sleep apnea.  A September 2004 report noted 
findings upon sleep study were consistent with obstructive sleep 
apnea.  

An October 2006 statement from J.J.M., M.D., noted the Veteran 
had obstructive sleep apnea that was in part caused by his 
obesity and that his obesity was partly aggravated by his 
inability to perform significant lower body exercise due to his 
service-connected left knee disability.  It was noted he had mild 
to moderate obesity.

In statements in support of his claim the Veteran asserted that 
his sleep apnea was manifest in active service and demonstrated 
by snoring and sleep problems.  He also asserted that the 
disorder was aggravated because of his weight gain due to an 
inability to perform significant exercises as a result of his 
service-connected knee disability.  In a January 2007 statement 
the Veteran's spouse reported that he had snored when they first 
married in 1986, but that his snoring had progressed over the 
years.  She stated that the last five or six years he was in 
active service his snoring was loud enough to wake their 
children.  She also noted that she would hear his breathing stop 
for 30 to 45 seconds.  A former service colleague recalled that 
in approximately 1995 he had been assigned to share a tent with 
the Veteran who snored very loudly.  He stated there had been 
many more occasions since then in which he was aware of the 
Veteran's snoring.  

A January 2007 VA examination report noted a diagnosis of sleep 
apnea under treatment.  The examiner also noted that the Veteran 
had a history of intermittent tobacco use over 30 years and that 
this was a greater risk factor for the development of respiratory 
disorders like sleep apnea than his obesity.  It was the 
examiner's opinion that the Veteran was not precluded from all 
forms of exercise and that his obesity was not due to or 
aggravated by his service-connected knee disability.  A May 2007 
VA medical report summarized the evidence of record and noted 
that snoring was a very nonspecific finding and was insufficient 
to constitute a diagnosis of sleep apnea.  The diagnosis of sleep 
apnea nearly three years after ending military service even with 
his history of snoring was, in essence, insufficient to support a 
diagnosis of sleep apnea during active service.

In a September 2009 statement Dr. J.J.M. stated that since the 
Veteran had not undergone a formal sleep study during active 
service it could not be stated with 100 percent certainty, but 
that given the most recent sleep study and reported symptoms of 
snoring, fatigue, and somnolence it was reasonable to state that 
he had sleep disordered breathing in service.  It was noted that 
sleep disordered breathing was not an acute process that happens 
overnight and that it tended to be a chronic disorder that 
developed over a delayed period of time.  The physician stated it 
was probable that he had the disorder during active service.

Based upon the evidence of record, the Board finds that the 
Veteran's obstructive sleep apnea is shown by persuasive medical 
evidence to have been manifest during active service.  Although 
the VA examiner in this case stated that snoring was an 
insufficient basis to support a diagnosis of sleep apnea, the 
examiner provided no explanation for the other reported symptoms 
of somnolence and interrupted breathing.  These are observable 
symptoms the Veteran and his spouse are competent to report.  The 
VA examiner also provided no rationale for the conclusion that 
even after obstructive sleep apnea was confirmed by a sleep study 
why the reported symptoms in service should not be considered 
evidence of the disorder.  No changes in the Veteran's habits or 
body habitus during the short period after service and the 
confirmed diagnosis were identified as significant factors.  Nor 
was any rationale provided for the conclusion that the Veteran's 
intermittent tobacco use was a more significant risk factor than 
his obesity.  

The September 2009 private medical opinion of Dr. J.J.M., 
however, while cautious is not inconclusive as to the issue of 
etiology.  The Veteran and his spouse are competent to report 
symptoms they observed and there is no basis to dispute the 
veracity of the reports provided in this case.  The Veteran's 
long-term history of snoring is also supported by the 
recollection of a fellow serviceman.  The Board finds the 
September 2009 etiology opinion to be persuasive.  Therefore, the 
claim for entitlement to service connection for obstructive sleep 
apnea should be allowed.

ORDER

Entitlement to service connection for obstructive sleep apnea is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


